DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
The examiner acknowledges receipt amendment and remarks filed 03/01/.2021.   
Claims 1 and 11 are amended.\Claims 2, 3 and 10 are canceled. 
New claim 21 is added.
Claims 1, 4-9 and 11-21 are pending

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-10, 12, 13 and 16-18 in the reply filed on 09/23/2020 is acknowledged.  The traversal is on the ground(s) that there would not be serious burden to search the claims and that and that applicant should not be required to incur costs associated with the filing of multiple divisional applications.  This is not found persuasive because burden is not a criteria for restriction in a national stage and it is proper to request restriction between groups in 371 applications when the groups share common technical feature.   It is applicant’s choice to file divisional application.
The requirement is still deemed proper and is therefore made FINAL.
Applicant also elected marble as the natural ground carbonate, phosphoric acid as the hydronium ion donor, palm oil as the edible oil, sugar coating as the edible composition, and chewing gum as edible food product. 
Claims 11, 14, 15, 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 09/23/2020.   Claims 1, 4-9, 12-13, 16-18 and 21 are under consideration.

 Priority
This application is a 371 of PCT/EP2018/062115 filed 05/09/2018 which claims benefit of 62/522.191 filed 06/20/2017; and which claims benefit of EPO application 17170704 filed 05/11/2017.
Response to Arguments
Limitations of claims 2, 3 and 10 have been moved into claim 1 in the amendment filed 03/01/2021.   Claim 10 was not rejected under 35 USC 102 over Budde (EP 2 997 833 A1) and Budde et al. (WO 2015/15011 A1).   Therefore, the rejections over Budde (EP 2 997 833 A1) and Budde et al. (WO 2015/15011 A1) under 35 USC 102 are withdrawn.
Applicant argues that the rejection of claims 10, 12-13 and 16 over Budde (EP 2 997 833 A1), the rejection of claim 7 over Budde et al. (WO 2015/15011 A1) in in combination with Laali (US 20080031831 A1), the rejection of claim 17 over Budde (EP 2 997 833 A1) in combination with Laali (US 20080031831 A1) should be withdrawn in light of the amendment to claim 1 into which the limitations of clam 10 has been added.   The Budde references were not used to reject claim 10 under 35 USC 102. 
Response: While the rejection under 35 USC 102 is withdrawn in light of the amendment, the claims are rejected under 35 USC over the Budde references.   Therefore, the rejections below are modified 
With respect to the obviousness type double patenting rejection, applicant recognizes these rejections but elects to evaluate the rejection once allowable subject matter is identified.   Applicant did not present arguments as to why the rejections cannot be maintained.
Response: the rejection is maintained below because the rejections have not been overcome.   However, upon further consideration, the rejections over US 10,676, 624 B2; the rejections over co-pending 16/861,566 and 16/493979; are withdrawn.


Claim Rejections - 35 USC § 102


The rejection of claim(s) 1-5, 8, 9 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Budde (EP 2 997 833 A1) is withdrawn in light of the incorporation of claim 10 into claim 1 by amendment filed 03/01/2020.
The rejection of claim(s) 1-6, 8, 9, 13 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Budde et al. (WO 2015/15011 A1) is withdrawn in light of the incorporation of claim 10 into claim 1 by amendment filed 03/01/2020.

Modifications necessitated By Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8-9, 12-13, 16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budde (EP 2 997 833 A1). 
Claim 1, as amended, is an edible composition comprising water and/or at least one edible oil, a surface-reacted calcium carbonate having a volume median particle size d50 of 0.1 to 90 m and a source of hydronium ion donor that is defined in claim 5.    The surface reacted calcium carbonate has a volume median particle size d50 from 0.1 to 75 m (limitation from canceled claim 2).   The surface reacted calcium carbonate has a specific surface area from 15 m2/g to 200 m2/g (from canceled claim 3).   The edible composition is a food coating, sugar coating, sugar-free coating, nutra coating, food decoration, food filling, pharmaceutical coating, or a combination thereof (from claim 10).
The recitation that the surface-reacted calcium carbonate is reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide is how the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009); Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733.
Budde discloses a composition that can be a food composition, feed composition and nutraceutical composition (paragraphs [0001], [0011], [0015], [0016], [0021], [0090], [0091], [0093], [0094], [0100], [0102]-[0104], [0109], claims 8-10, 12 and 14).   Food/feed or nutraceutical compositions meet the limitation of the claimed edible composition of the claims.
The composition of Budde comprises surface-reacted calcium carbonate which is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and at least one acid in an aqueous medium, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source (see the whole document with emphasis on paragraph [0014]-[0016]) and the natural ground calcium carbonate being selected from the 50 is from 0.1 to 50 m, preferably from 0.5 to 50 m, more preferably from 0.8 to 20 m and more preferably from 1 to 10 m (paragraphs [0019], [0050], [0080], [0111], [0112], and claim 5).   The surface-reacted calcium carbonate has a specific surface area from preferably 20 m2/g to 180 m2/g, more preferably from 30 m2/g to 160 m2/g, and more preferably from 40 m2/g to 150 m2/g, and most preferably from 50 m2/g to 140 m2/g (paragraphs [0019], [0079] and claim 4).   The surface-reacted calcium carbonate is present in amounts of from 0.1 to 10 wt%, preferably from 0.2 to 5 wt%, more preferably from 0.3 to 3 wt%, and most preferably from 0.5 to 2.5 wt% (paragraphs [0021], [0107] and claim 13).  In Budde, the acid, which is the source of the hydronium ion is selected from sulfuric acid, sulfurous acid, phosphoric acid, citric acid, oxalic acid, acetic acid, formic acid, and mixtures thereof, and phosphoric acid is of the preferred acids (paragraph [0020]).
The disclosed ranges for the volume median grain diameter d50 is from 0.1 to 50 m, preferably from 0.5 to 50 m, more preferably from 0.8 to 20 m and more preferably from 1 to 10 m anticipate the claimed range of 0.1- 90 m and 0.1 to 75 m of amended claim 1.
The disclosed ranges for the specific surface area for the surface-reacted calcium carbonate of preferably 20 m2/g to 180 m2/g, more preferably from 30 m2/g to 160 m2/g, and more preferably from 40 m2/g to 150 m2/g, and most preferably from 50 m2/g to 140 m2/g anticipate the claimed range of 15 m2/g to 200 m2/g of amended claim 1
The surface-reacted calcium carbonate is used to coat or fill food products such as food, food salt, curing salt, sugar, powdered food flavor and protein powder (claim 9, paragraphs [0002], [0021], [0094], [0097] and [0099]).   
Thus, Budde teaches all the elements of claim 1.   The difference between claim 1 and Budde is that Budde does not specifically say that the edible composition is food coating, sugar coating, … and pharmaceutical.   Therefore, at the effective date of the invention, one having ordinary skill in the art would have expected the coated food product such as sugar, food salt, powdered food flavor as food coating or sugar coating since it flows that at least the food and sugar coated with the surface-reacted calcium carbonate are food coating and sugar coating, thereby rendering claim 1 prima facie obvious.
The natural ground calcium carbonate is selected from the group consisting of marble, chalk, dolomite and limestone; and the precipitated calcium carbonate being selected from the group consisting of precipitated calcium carbonate having aragonitic, vateritic, calcitic mineralogical crystal forms with the marble meeting the limitation of the elected marble for the natural ground carbonate --- meeting the requirements of claim 4.
The preferred phosphoric acid meets the limitation of the elected acid in claim 5 and sulfuric acid, sulfurous acid, citric acid, oxalic acid, acetic acid and formic acid meet the limitation of claim 5. 
For claim 6, in Budde, surface-reacted calcium carbonate is present in amounts of from 0.1 to 10 wt%, preferably from 0.2 to 5 wt%, more preferably from 0.3 to 3 wt%, and most preferably from 0.5 to 2.5 wt% (paragraphs [0021], [0107] and claim 13).   These preferred amounts lie inside the claimed range of 1-50 wt%.    In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   In the instant case, the disclosed narrower range lies inside the claimed broader range. 
For claim 8, the composition of Budde in some embodiments contains additives such as preservatives (paragraph [0103]); and preservatives is one of the additives recited in claim 8.
The natural ground calcium or precipitated calcium disclosed in Budde (paragraph [0018]) meets the limitation of claim 9.
For claims 12 and 16: Budde teaches edible composition comprising water and surface-reacted calcium carbonate that is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and at least one acid in an aqueous medium, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source (see the whole document with emphasis on paragraph [0014]-[0016]) and the natural ground calcium carbonate being selected from the group consisting of marble, chalk, dolomite and limestone; and the precipitated calcium carbonate being selected from the group consisting of precipitated calcium carbonate having aragonitic, vateritic, calcitic mineralogical crystal forms (paragraph [0018]).   The volume median grain diameter d50 is from 0.1 to 50 m, preferably from 0.5 to 50 m, more preferably from 0.8 to 20 m and more preferably from 1 to 10 m (paragraphs [0019], [0050], [0080], [0111], [0112], and claim 5).   While the calcium carbonate in Budde is used to produce various food products such as granules, flakes (paragraphs [0032], [0086]), food salt, curing salt, milk powder, cream powder, egg powder, protein powder, sugar, pudding powder, baking mixture and whey fat powder (paragraph [0021]), Budde does not specifically teach that the food is filed with calcium carbonate or that calcium carbonate is present on the surface or present on the surface as a coating.   However, Budde teaches that the surface-reacted claims 12 and 16 is rendered prima facie obvious because it would have been reasonably expected that adding the surface-reacted calcium carbonate to a food or feed particulate would have coated the particle or filed the food or feed particle.
For claim 13, Budde teaches that the anti-caking agent, surface-reacted calcium carbonate, can be added to granules (paragraph [0032], [0086]) and granules are named in claim 13.
For claim 18
For claim 21, it is reported in Budde that the surface-reacted  calcium carbonate can be present in the composition in amounts of 0.1 to 10 wt% and at a most preferred amount of 0.5 to 2.5 wt% (paragraph [0107] and claim 13).   This range overlaps the claimed range of 1.5 to 25.0 wt% and the disclosed amount allows for amounts of 1-5 wt% and 1-2.5 wt%. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the priorart” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).   In the instant case, the disclosed range is narrower than the claimed range.   "[ A ] prior art reference that discloses a range encompassing a somewhat narrowerclaimed range is sufficient to establish a  prima  facie case of obviousness."  In rePeterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  
Therefore, Budde renders claims 1, 4-6, 8-9, 12-13, 16, 18 and 21 prima facie obvious.

Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budde (EP 2 997 833 A1) in view of GANTENBEIN et al. (WO 2016/110459 Al).
Budde has been described above as rendering claim 1 prima facie obvious by teaching edible composition comprising water and surface-reacted calcium carbonate that is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and at least one acid in an aqueous medium, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source (see the whole document with emphasis on paragraph [0014]-[0016]) and the natural ground calcium carbonate being selected from the group consisting of marble, chalk, dolomite and limestone; and the precipitated calcium carbonate being selected from the group consisting of precipitated calcium carbonate having aragonitic, 
Budde in view of GANTENBEIN renders claim 17 prima facie obvious.

Claims 1, 4-6, 8-9, 12-13, 16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budde et al. (WO 2015/15011 A1). 
Budde discloses oral composition such as toothpaste, tooth powder and mouthwash that contains surface-reacted calcium carbonate which is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid, at least one acid, water, oil such as oil of wintergreen, oil of spearmint, oil of peppermint, oil of clove and oil of sassafras, sweeteners such as sodium saccharine, preservatives such a sodium benzoate, additional compounds such as fluoride compounds, bioadhesive polymers, surfactants, humectants and desensitizing agents (see the whole document with emphasis on page 26, line 18 to page 27, line 1; page 28. Lines 6-10; page 30, lines 1-2; page 38, lines 13-25).   The surface reacted calcium carbonate is taught to be a reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid selected from the group consisting of hydrochloric acid, sulfuric acid, sulfurous acid, phosphoric acid, citric acid, oxalic acid, acetic acid and formic acid (page 4, which is the elected acid, is preferred (page 6, lines 14-20; page 22, lines 21-23; page 26, lines 18-24; page 27, lines 23-29 and claim 11)---these acids are hydronium ion donors of claim 1.   The surface-reacted calcium carbonate has volume median grain diameter d50 of < 15 m, 1 to 10 m, 2 to 8 m, or 3 to 7 m (page 26, line 25 to page 27, line 1); and these disclosed rages anticipate the claimed ranges of 0.1-90 m and 0.1 to 75 m of claim 1.   The surface-reacted calcium carbonate of Budde has preferred specific surface area (SSA) of 20 m2/g to 80 m2/g, more preferably from 30 m2/g to 60 m2/g (page 5, lines 4 and 5; page 21, lines 18-21; page 37, line 12; page 43, line 27 to page 44, line 1), and these disclosed ranges anticipate the claimed range of 15 m2/g to 200 m2/g of claim 1.     The forms of the Budde composition are chewable tablet, chewable gum and chewable pastille (page 26, lines 11-16) and the chewable gum form anticipates the elected chewing gum form of the composition of claim 13 and as chewable are edible and meets the limitation of food products.   Specifically, Budde teaches that the composition contains flavoring agent and sweeting agents (see at least page 28, lines 9-10; page 29, line 28 to page 30, line 4; page 31, line 6) and these sweetening agents is part of the oral composition such as chewable gum or tooth paste.
Thus, Budde teaches all the elements of claim 1.   The difference between claim 1 and Budde is that Budde does not specifically say that the edible composition is food coating, sugar coating, … and pharmaceutical.   However, since sweetening agent is part of the oral composition such as the chewable gum, the artisan, at the effective date of the invention, would have expected the sweetening agent to part of the chewable gum or toothpaste.   It flows that at least the sweetener filled chewable gum or toothpaste of Budde renders obvious the limitation in amended claim 1 that says that the edible composition is a food filling or sugar coating.   Thus, claim 1 prima facie obvious and the sweetener containing chewable gum, which is edible renders the edible composition of claims 12 and 16 prima facie obvious.
The composition where the surface-reacted calcium carbonate is a reaction product of phosphoric acid, which meets the elected acid, and natural ground calcium carbonate anticipates the requirement of claims 1 and 5.   The natural ground calcium carbonate(GCC) is selected from limestone, marble, dolomite and chalk (page 7, lines 25-28) and the precipitated calcium carbonate (PCC) is derived from vateritic, calcitic or aragonite crystal form (page 8, lines 2-6) thus meeting the requirement of claim 4.    The surface-reacted calcium carbonate is present at 1-40 wt% (page 26, lines 6 and 7) with the amount in the disclosed range anticipating the claimed range of 1-50 wt% of claim 6.   The presence of surfactant in the composition of Budde meets the requirement of claim 8.   The natural ground carbonate (NGCC) and precipitated calcium carbonate (PCC) meet the requirement of claim 9.       
For claim 18, the recitation that “wherein the edible composition dries with reduced time when at least partially applied on the surface of and/or filled into a food product or pharmaceutical product or nutraceutical product as compared to a corresponding edible composition comprising less or none of the surface-reacted calcium carbonate” is what happens to the composition claim.   Because the composition of Budde teaches all the components/elements  of, the composition of Budde would also inherently undergo what happens to the composition of instant claim 1 as directed by claim 18 --- claim 18 is thus rendered prima facie obvious.
For claim 21, the surface-reacted calcium carbonate in Budde is present at from 2-30 wt%, and more preferably at 2-30 wt% (page 9, lines 15-16).   The 2-30 wt% overlaps the 
Therefore, Budde teaches all the elements of claims 1, 4-6, 8-9, 12-13, 16, 18 and 21.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budde et al. (WO 2015/15011 A1) in combination with Laali (US 20080031831 A1).   
Budde is described above as rendering claim 1 prima facie obvious.   Budde teaches toothpaste, tooth powder and mouthwash that contains surface-reacted calcium carbonate which is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid, at least one acid, water, oil such as oil of wintergreen, oil of spearmint, oil of peppermint, oil of clove and oil of sassafras, sweeteners such as sodium saccharine, preservatives such a sodium benzoate, additional compounds such as fluoride compounds, bioadhesive polymers, surfactants, humectants and desensitizing agents (see the whole document with emphasis on page 26, line 18 to page 27, line 1; page 28. Lines 6-10; page 30, lines 1-2; page 38, lines 13-25).   
The difference between Budde and claim 7 is that the oils in Budde are different from the oils required in claim 7.    Toothpaste compositions containing (1) sunflower oil 80%, citrus oil 1%, Rosemary oil 1%, chamomile oil 1%, and clove oil 4%, (2) sunflower oil 88%, mint oil 2%, rosemary oil 3%, and clove oil 1%, (3) sunflower oil 85%, citrus oil 2%, rosemary oil 2%, and clove oil 4% were formulated and found to reduce supragingival calculus formation  claim 7 prima facie obvious.    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8-9, 12, 13 and 16-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,351,710 B2 in view of Budde (EP 2 997 833 A1). The difference between the issued claims and the examined claims is that the issued claims uses acids in a general sense without naming the specific acids involved the reaction to produce the surface-reacted calcium carbonate.   However, Budde .

Claims 1, 4-9, 12, 13 and 16-18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 14, 16, 17, 20 and 25; 1-4, 10, 12-17, 19-23; 1,4-8, 13-16, 18-19 and 23-24; 1-3, 11-17 and 19; 1-5, 15, 16, 18, 19 and 20-22; 17, 20-29 and 33-36; of copending Application Nos. 16/310,491; 16/309148; 16/310504; 15/780,831; 15/774914; and 15/512,616 respectively (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
For US application nos. 16/310,491 and 16/309148, the co-pending methods produce the examined composition.   Vegetable oil as active ingredient encompasses the oils of examined claims 1 and 7.   The comprising language is open.   Food products are edible.
For US application nos. 16/310504 and 15/512616, the process makes the examined product.   Hence, the product made by the co-pending method anticipates the examined product.
For US application no. 15/780,831, the co-pending method produces product that anticipates the examined product and generic acid encompasses the examined acids recited in examined claim 5. 
For US application no. 15/774914, vegetable oils in co-pending claim 4 encompasses the specific oils in examined claim 7.   The examined method makes product that anticipates the claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.
The modification of the rejection is necessitated by the amendment of 03/01/2021.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613